Case 19-40883       Doc 1329      Filed 07/15/19 Entered 07/15/19 15:02:01       Main Document
                                             Pg 1 of 9


                         UNITED STATES BANKRUPTCY COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION

 In re:                                         )   Case No. 19-40883-659
                                                )   Chapter 11
 PAYLESS HOLDINGS LLC, et al.,                  )
                                                )   Jointly Administered
                       Debtors.                 )
                                                )   Hearing Date: July 17, 2019
                                                )   Hearing Time: 10:00 a.m. (Central Time)
                                                )   Hearing Location: Courtroom 7 North


                              AGENDA OF MATTERS
                      SCHEDULED FOR HEARING ON JULY 17, 2019

 Time of Hearing:      10:00 a.m. (Central Time)

 Location of Hearing: United States Bankruptcy Court for the Eastern District of Missouri,
                      Thomas F. Eagleton Federal Building, 7th floor, North Courtroom,
                      111 S. 10th Street, St. Louis, Missouri 63102

 I.       Adjourned Matters

          1.    Motion for Relief from Stay – Motion of Christian V. Siriano and Christian
                Siriano Holdings, LLC for Entry of an Order Granting Relief from the Automatic
                Stay [Docket No. 953]

                Status: The hearing is adjourned until September 4, 2019 at 10:00 a.m. (Central
                Time).

                Objection Deadline: April 16, 2019

                Related Documents: Notice of Hearing [Docket No. 954]

                Objections Received: Debtors’ Objection to Motion of Christian V. Siriano and
                Christian Siriano Holdings, LLC for Entry of an Order Granting Relief from
                Automatic Stay [Docket No. 1058]
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01         Main Document
                                          Pg 2 of 9


 II.   Matters Going Forward

       Matters Related to the July Debtors

       1.       Motion to Expedite – Debtors’ Motion for Entry of an Order (I) Scheduling an
                Expedited Hearing, (II) Approving the Form and Manner of Notice Thereof, and
                (III) Granting Related Relief [Docket No. 1308]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 15, 2019

                Related Documents: Notice of Hearing [Docket No. 1309]

                Objections Received: None to date

       2.       Joint Administration Motion – Debtors’ Motion Seeking Entry of an Order (I)
                Directing Supplemental Joint Administration of Chapter 11 Cases and (II)
                Granting Related Relief [Docket No. 1304]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 15, 2019

                Related Documents: Supplemental Declaration of Stephen Marotta in Support of
                Chapter 11 Petitions of the July Debtors [Docket No. 1305]

                Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
                Approving the Form and Manner of Notice Thereof, and (III) Granting Related
                Relief [Docket No. 1308]

                Notice of Hearing [Docket No. 1309]

                Objections Received: None to date

       3.       Deeming Motion – Debtors’ Motion Pursuant to Section 105(a) of the
                Bankruptcy Code for an Order Directing that Certain Orders in the Chapter 11
                Cases of Payless Holdings LLC, et al. Be Made Applicable to the July Debtors in
                Subsequently Filed Cases [Docket No. 1306]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 15, 2019

                Related Documents: Supplemental Declaration of Stephen Marotta in Support of
                Chapter 11 Petitions of the July Debtors [Docket No. 1305]
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01         Main Document
                                          Pg 3 of 9


                Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
                Approving the Form and Manner of Notice Thereof, and (III) Granting Related
                Relief [Docket No. 1308]

                Notice of Hearing [Docket No. 1309]

                Objections Received: None to date

       4.       Supplemental Bar Date Motion – Debtors’ Motion for an Order Establishing Bar
                Dates for Filing Proofs of Claim and Approving Form and Manner of Notice
                Thereof Solely with Respect to the July Debtors [Docket No. 1307]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 15, 2019

                Related Documents: Supplemental Declaration of Stephen Marotta in Support of
                Chapter 11 Petitions of the July Debtors [Docket No. 1305]

                Debtors’ Motion for Entry of an Order (I) Scheduling an Expedited Hearing, (II)
                Approving the Form and Manner of Notice Thereof, and (III) Granting Related
                Relief [Docket No. 1308]

                Notice of Hearing [Docket No. 1309]

                Objections Received: None to date

       Miscellaneous Matters

       5.       Debtors’ Motion to Reject Certain Executory Contracts and Unexpired Leases -
                Debtors’ First Omnibus Motion to Reject Executory Contracts and Unexpired
                Leases and Abandon Certain De Minimis Assets in Connection Therewith
                [Docket No. 302]

                Status: The hearing as to the objection of ESRT 159 Broadway LLC [Docket
                Nos. 632 and 636] is going forward.

                Objection Deadline: March 21, 2019

                Related Documents: Notice of Hearing [Docket No. 626]

                Objections Received: Objection of ESRT 159 Broadway LLC to Debtors’ First
                Omnibus Motion to Reject Certain Executory Contracts and Unexpired Leases
                and Abandon Certain De Minimis Assets in Connection Therewith [Docket Nos.
                632 and 636]

       6.       Motion for Relief from Stay - Emergency Motion for Relief from Automatic Stay
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01      Main Document
                                          Pg 4 of 9


                [Docket No. 610]

                Status: The hearing on this matter is going forward.

                Objection Deadline: April 16, 2019

                Related Documents: Reply Memorandum in Support of Emergency Motion for
                Relief from Automatic Stay; Declaration of Tarek Abdel-Aleem in Support
                [Docket No. 916]

                Objections Received: Debtors’ Opposition to the Emergency Motion for Relief
                from Automatic Stay [Docket No. 847]

       7.       Motion for Relief from Stay - Motion for Relief from Automatic Stay
                [Docket No. 613]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 10, 2019

                Related Documents: Notice of Hearing [Docket No. 1157]

                Objections Received: Debtors’ Opposition to the Motion for Relief from
                Automatic Stay [Docket No. 1316]

       8.       Compromise and Settlement Motion – Debtors’ Motion Pursuant to Bankruptcy
                Rule 9019 for Entry of an Order Approving Compromise and Settlement between
                Debtor Payless ShoeSource Worldwide, Inc. and Shawnee County, Kansas
                [Docket No. 1287]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 10, 2019

                Related Documents: Notice of Hearing [Docket No. 1289]

                Objections Received: None to date

       9.       Motion to Enforce Automatic Stay – Debtors’ Motion Pursuant to 11 U.S.C.
                §362 to Enforce the Automatic Stay [Docket No. 1288]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 10, 2019

                Related Documents: Notice of Hearing [Docket No. 1289]

                Objections Received: None to date
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01         Main Document
                                          Pg 5 of 9



       10.      Motion for Protective Order – Debtors’ Motion, Acting at the Direction of the
                Special Committee, for Entry of an Order Approving Confidentiality Agreement
                and Protective Order [Docket No. 1284]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 10, 2019

                Related Documents: Notice of Hearing [Docket No. 1286]

                Objections Received: None to date

       11.      Gowling WLG Retention Application – Application Pursuant to Sections 1103(a)
                and 328(a) of the Bankruptcy Code, Rule 2014 of the Federal Rules of
                Bankruptcy Procedure, and Local Rule 2014 for Authorization to Employ and
                Retain Gowling WLG as Canadian Counsel for the Official Committee of
                Unsecured Creditors Effective May 6, 2019 [Docket No. 1143]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 10, 2019

                Related Documents: Notice of Hearing [Docket No. 1144]

                Supplemental Declaration of E. Patrick Shea in Support of Application Pursuant
                to Sections 1103(a) and 328(a) of the Bankruptcy code, Rule 2014 of the Federal
                Rules of Bankruptcy Procedure, and Local Bankruptcy Rule 2014 for
                Authorization to Employ and Retain Gowling WLG as Canadian Counsel for the
                Official Committee of Unsecured Creditors Effective May 6, 2019 [Docket No.
                1293]

                Objections Received: None to date

       Fee Applications

       12.      Armstrong Teasdale Fee Application – First Interim Fee Application of
                Armstrong Teasdale LLP, Co-Counsel for the Debtors and Debtors in Possession,
                for Allowance of Compensation of Professional Services Rendered and for
                Reimbursement of Actual Expenses Incurred for the Period of February 18, 2019
                through and Including May 31, 2019 [Docket No. 1235]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents:
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01          Main Document
                                          Pg 6 of 9



                Supplemental Certification of Richard W. Engel, Jr. to the First Interim Fee
                Application of Armstrong Teasdale LLP, Co-Counsel for the Debtors and Debtors
                in Possession, for Allowance of Compensation for Professional Services
                Rendered and for Reimbursement of Actual Expenses Incurred for the Period of
                February 18, 2019 through and Including May 31, 2019 [Docket No. 1282]

                Objections Received: None to date

       13.      Akin Gump Fee Application – First Interim Fee Application of Akin Gump
                Strauss Hauer & Feld LLP, Counsel for the Debtors and Debtors in Possession,
                for Allowance of Compensation of Professional Services Rendered and for
                Reimbursement of Actual Expenses Incurred for the Period of February 18, 2019
                Through and Including May 31, 2019 [Docket No. 1241]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date. Akin Gump has received informal comments
                from the Office of the United States Trustee and intends to submit a revised form
                of proposed order to address such comments.

       14.      Seward & Kissel Fee Application – First Interim Fee Application of Seward &
                Kissel LLP, Counsel for the Debtors, Acting at the Direction of the Independent
                Managers, for Allowance of Compensation of Professional Services Rendered and
                for Reimbursement of Actual Expenses Incurred for the Period of February 18,
                2019 Through and Including May 31, 2019 [Docket No. 1310]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       15.      Malfitano Advisors Fee Application – First Interim Fee Application of Malfitano
                Advisors, LLC for Allowance of Compensation for Services Rendered and
                Reimbursement of Expenses as Asset Disposition Advisor and Consultant for the
                Debtors for the Period from February 18, 2019 through May 31, 2019 [Docket
                No. 1236]

                Status: The hearing on this matter is going forward.
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01         Main Document
                                          Pg 7 of 9


                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       16.      Reevemark Fee Application – First Interim Application of Reevemark, LLC for
                Compensation for Services Rendered and Reimbursement of Expenses Incurred
                as Corporate Communications Consultants to the Debtors from February 18, 2019
                through May 31, 2019 [Docket No. 1238]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       17.      Ernst & Young Fee Application – First Interim Application of Ernst & Young
                LLP for Compensation and Reimbursement of Expenses for the Period from
                February 18, 2019 through May 31, 2019 [Docket No. 1243]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       18.      Polsinelli Fee Application – First Interim Fee Application of Polsinelli PC for
                Compensation and Reimbursement of Expenses as Local Counsel to the Official
                Committee of Unsecured Creditors for the Period from March 4, 2019 to May 31,
                2019 [Docket No. 1239]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       19.      Pachulski Stang Ziehl & Jones Fee Application – First Quarterly Application of
                Pachulski Stang Ziehl & Jones LLP as Counsel for the Official Committee of
                Unsecured Creditors for Allowance of Compensation for Professional Services
Case 19-40883     Doc 1329     Filed 07/15/19 Entered 07/15/19 15:02:01      Main Document
                                          Pg 8 of 9


                Rendered and Reimbursement of Actual and Necessary Expenses Incurred for the
                Period from March 4, 2019 through May 31, 2019 [Docket No. 1242]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date

       20.      Province Fee Application – First Interim Application of Province, Inc. as
                Financial Advisor for the Official Committee of Unsecured Creditors for
                Compensation and Reimbursement of Expenses Incurred for the Period March 4,
                2019 through May 31, 2019 [Docket No. 1240]

                Status: The hearing on this matter is going forward.

                Objection Deadline: July 3, 2019

                Related Documents: None

                Objections Received: None to date


                         [remainder of this page intentionally left blank]
Case 19-40883     Doc 1329   Filed 07/15/19 Entered 07/15/19 15:02:01      Main Document
                                        Pg 9 of 9



Dated: July 15, 2019
       St. Louis, Missouri
                                    /s/ Richard W. Engel, Jr.
                                    Richard W. Engel, Jr. MO 34641
                                    Erin M. Edelman MO 67374
                                    John G. Willard MO 67049
                                    ARMSTRONG TEASDALE LLP
                                    7700 Forsyth Boulevard, Suite 1800
                                    St. Louis, MO 63105
                                    Telephone: (314) 621-5070
                                    Facsimile: (314) 612-2239
                                    Email: rengel@armstrongteasdale.com
                                    Email: eedelman@armstrongteasdale.com
                                    Email: jwillard@armstrongteasdale.com

                                    -and-
                                    Ira Dizengoff (admitted pro hac vice)
                                    Meredith A. Lahaie (admitted pro hac vice)
                                    Kevin Zuzolo (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    One Bryant Park
                                    New York, NY 10036
                                    Telephone: (212) 872-1000
                                    Facsimile: (212) 872-1002
                                    Email: idizengoff@akingump.com
                                    Email: mlahaie@akingump.com
                                    Email: kzuzolo@akingump.com

                                    - and -

                                    Julie Thompson (admitted pro hac vice)
                                    AKIN GUMP STRAUSS HAUER & FELD LLP
                                    2001 K. Street, N.W.
                                    Washington, D.C. 20006
                                    Telephone: (202) 887-4000
                                    Facsimile: (202) 887-4288
                                    Email: julie.thompson@akingump.com

                                    Counsel to the Debtors and Debtors in Possession and
                                    Proposed Counsel to the July Debtors
